Name: Council Regulation (Euratom, ECSC, EEC) No 3087/78 of 21 December 1978 adjusting the weighting applicable to the remuneration and pensions of officials and other servants of the European Communities employed or having a home in Italy
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe;  economic analysis;  labour market
 Date Published: nan

 No L 369/ 10 Official Journal of the European Communities 29 . 12. 78 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3087/78 of 21 December 1978 adjusting the weighting applicable to the remuneration and pensions of officials and other servants of the European Communities employed or having a home in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ( ¢), as last amended by Regulation (Euratom, ECSC, EEC) No 3085/78 (2), and in particular Articles 64 and 82 of the said Staff Regu ­ lations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission , Whereas the weighting for Italy should be corrected in line with the findings of the statistical surveys carried out by the Statistical Office of the European Communities, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1978 , the weighting applicable to the remuneration of officials employed in Italy shall be 146-4. 2. With effect from 1 January 1978 the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be 146-4 where the person entitled to the pension declares his home to be in Italy. Article 2 The weightings for Italy given in Article 1 of Regula ­ tion (Euratom, ECSC, EEC) No 1461 /78 (3) is repealed with effect from 1 January 1978 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF ( ( .) OJ No L 56, 4. 3 . 1968 , p. 1 . (2 ) See page 6 of this Official Journal . (3) OJ No L 176, 30 . 6 . 1978 , p. 1 .